Docket No. 102962.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS ex rel. DEVINE,
Petitioner, v. THE HONORABLE PAUL STRALKA, Respondent.

                  Opinion filed October 18, 2007.



    CHIEF JUSTICE THOMAS delivered the judgment of the court,
with opinion.
    Justices Kilbride, Garman, and Karmeier concurred in the
judgment and opinion.
    Justice Burke specially concurred, with opinion, joined by Justices
Freeman and Fitzgerald.



                             OPINION

     The question presented in this case is whether the circuit court
exceeded its lawful authority when it vacated a juvenile delinquency
finding over 11 months after the date the minor pled guilty and was
sentenced for the offense. We must also consider whether mandamus
relief would now be appropriate to compel the court to reinstate the
delinquency finding.
     The State filed a petition for adjudication of wardship pursuant to
section 5–520 of the Juvenile Court Act of 1987 (Act) (705 ILCS
405/5–520 (West 2004)), alleging that D. D., a minor, was delinquent
because he committed the offense of unauthorized possession or
storage of a weapon (720 ILCS 5/21–6 (West 2004)). The circuit
court accepted the minor’s guilty plea and sentenced him to 12
months of probation and other conditions. Nearly one year later, Cook
County Circuit Court Judge Paul Stralka granted the minor’s motion
to vacate the delinquency finding. The State filed a motion with this
court for leave to file a petition for a writ of mandamus or prohibition,
arguing that the judge’s order granting the motion to vacate exceeded
his lawful authority. We allowed the State’s motion. See 188 Ill. 2d R.
381.

                          BACKGROUND
    D.D. was a 16-year-old with no prior criminal record at the time
he was arrested by the Berwyn police on May 16, 2005, for
possessing a folding knife with a three-inch blade at his school,
Morton West High School. The police report of the incident indicates
that a student matching D.D.’s description was observed carrying a
knife. A police detective was called to the scene, and he asked D.D.
if he had anything on him that he was not supposed to have. D.D.
responded, “Yes, look in my right pants pocket.” The detective then
recovered a knife from D.D. D.D. told police that he had not brought
the item to school for any particular reason other than that he simply
liked to carry it.
    On May 17, 2005, the State filed a petition for adjudication of
wardship in connection with the crime, charging D.D. with
unauthorized possession or storage of a weapon–a Class A
misdemeanor (720 ILCS 5/21–6 (West 2004)). The State and the
minor entered into plea negotiations, and D.D. agreed to plead guilty
in exchange for the State’s recommendation that he be sentenced to
one year of probation and 30 hours of community service.
    At the guilty plea hearing on June 23, 2005, defense counsel filed
a motion requesting that the guilty plea be vacated upon successful
completion of probation. The State told the court that it opposed the
motion to vacate, but that it would “stand by” the offer it made to


                                  -2-
defense counsel. Defense counsel responded that he too would “stand
by the agreement,” but that the minor wanted to have the opportunity
to have the adjudication erased from his record. The court then stated
that it would accept the plea agreement and sentence the minor to one
year of probation, 30 days of community service and order him to
participate in the victim-impact and violence-prevention programs.
Finally, the court stated that it would “enter and continue” the motion
to vacate the delinquency adjudication over the State’s objection. The
court set a one-year status date for June 2, 2006.
     On June 6, 2006, a hearing on the motion to vacate was held
before Judge Stralka. D.D.’s probation officer informed the court that
the minor had successfully completed community service and the
victim-impact and violence-prevention programs. The probation
officer further reported that the minor had taken his G.E.D. test, was
working full time and had not caused any problems.
     The State objected to vacating the delinquency finding,
emphasizing the seriousness of the charge and also noting that a full
year had not passed since the probation order was entered. Judge
Stralka granted the motion to vacate the delinquency finding. He also
ordered that D.D.’s probation be terminated and the case closed.
     The Cook County State’s Attorney filed a motion in this court for
leave to file a petition for a writ of mandamus or prohibition (see 188
Ill. 2d R. 381(a)), arguing that the order granting the motion to vacate
was unlawful. This court granted the motion, and the parties filed
briefs before this court. A special assistant Attorney General was
appointed to represent Judge Stralka, who is a nominal party to the
proceeding under Supreme Court Rule 381(c) (188 Ill. 2d R. 381(c)).

                                 ANALYSIS
    A writ of mandamus may be awarded if the petitioner establishes
a clear legal right to relief, a clear duty of the public official to act, and
a clear authority in the public official to comply with the writ, as well
as the lack of other adequate remedies. People ex rel. Madigan v.
Snyder, 208 Ill. 2d 457, 465 (2004). Although mandamus generally
provides affirmative rather than prohibitory relief (People ex rel.
Waller v. McKoski, 195 Ill. 2d 393, 398 (2001)), it can be used to



                                     -3-
compel the undoing of an act (Noyola v. Board of Education of the
City of Chicago, 179 Ill. 2d 121, 133 (1997)).
     Similarly, a writ of prohibition may be used to “ ‘prevent a judge
from acting where he has no jurisdiction to act or to prevent a judicial
act which is beyond the scope of a judge’s legitimate jurisdictional
authority.’ ” People ex rel. Foreman v. Nash, 118 Ill. 2d 90, 97
(1987), quoting Daley v. Hett, 113 Ill. 2d 75, 80 (1986). There are
four requirements that must be met before a writ of prohibition may
be issued: (1) the action to be prohibited must be judicial or quasi-
judicial in nature; (2) the jurisdiction of the tribunal against which the
writ issues must be inferior to that of the issuing court; (3) the action
prohibited must be outside the tribunal’s jurisdiction or, if within its
jurisdiction, beyond its legitimate authority; and (4) the petitioner
must be without any other adequate remedy. Zaabel v. Konetski, 209
Ill. 2d 127, 131-32 (2004). We have also held that mandamus-type
relief may be awarded when the issues involved are of great
importance to the administration of justice even if all the normal
criteria for its issuance are not satisfied. People ex rel. Carey v. White,
65 Ill. 2d 193, 197 (1976).
     We believe that the points raised by the parties correspond mostly
closely with the question of whether a writ of prohibition is
appropriate under the circumstances. The key inquiry here, then, is
whether the action taken by Judge Stralka in vacating the lawfully
entered delinquency finding almost one year after it was entered based
on the minor’s subsequent good behavior was either (1) outside of the
court’s jurisdiction, or (2) beyond the judge’s legitimate authority.
The State contends that the judge’s action exceeded his lawful
authority because it runs contrary to a number of well-established
legal principles, including this court’s rules on how guilty pleas may
be vacated, the important statutory distinctions between court
supervision and probation, the exclusive authority of the governor to
grant clemency, and the comprehensive legislative scheme for the
expungement and sealing of delinquency findings.
     D.D. and Judge Stralka respond by arguing that the action taken
was within the judge’s authority because the Juvenile Court Act
confers broad discretion and equitable powers upon juvenile court
judges to provide an individualized assessment of juvenile offenders
and to fashion orders that promote rehabilitation.

                                   -4-
     We begin our analysis with an overview of the relevant provisions
of the Act. Section 5–325 of the Act provides that law enforcement
is to forward information to the State’s Attorney whenever law
enforcement has knowledge that a crime has been committed by a
minor. 705 ILCS 405/5–325 (West 2004). The Act further provides
that the State’s Attorney may file a delinquency prosecution against
a minor, alleging that the minor is delinquent and praying that he be
made a ward of the court. 705 ILCS 405/5–501 (West 2004). The
State’s Attorney is then given full discretion to prosecute if he or she
has probable cause to believe that the minor has committed a crime.
705 ILCS 405/5–330 (West 2004).
     Delinquency proceedings based on a petition filed by the State’s
Attorney are separated into three judicial determinations or phases–a
findings phase, an adjudicatory phase and a dispositional phase. The
first phase involves a trial and a determination of guilt. See 705 ILCS
405/5–601 through 5–625 (West 2004). The two later phases occur
at a sentencing hearing and involve a determination of wardship and
a sentencing disposition. See 705 ILCS 405/5–701 through 5–705
(West 2004).
     Once a petition is filed alleging that a minor is delinquent, a trial
must be held within 120 days of a written demand made by any party.
705 ILCS 405/5–601(1) (West 2004). “[B]efore proceeding to
adjudication, or after hearing the evidence at the trial,” the court may
enter an order for supervision for certain offenses if the minor admits
or stipulates to the facts supporting the petition and if the State’s
Attorney does not object to supervision. 705 ILCS 405/5–615(1)
(West 2004). If the court grants supervision, the case is continued for
a period of time that may not exceed two years. 705 ILCS
405/5–615(4) (West 2004). The court may, as a condition of
supervision, require that the minor comply with a host of conditions
that includes, but is not limited to, the following: the minor not violate
any criminal statute; the minor work or pursue a course of study or
vocational training; the minor attend school; and/or the minor perform
some reasonable public or community service. 705 ILCS
405/5–615(5) (West 2004). The court is authorized to terminate
supervision at any time if warranted by the conduct of the minor and
the ends of justice. 705 ILCS 405/5–615(4) (West 2004).


                                   -5-
     The Act clearly provides that if court supervision is not an option
because of the State’s Attorney’s objection, the cause must proceed
through to the conclusion of the findings stage. 705 ILCS 405/5–615
(West 2004). Once the cause proceeds to trial, the statute charges that
the court “shall consider the question whether the minor is
delinquent.” 705 ILCS 405/5–605(3)(a) (West 2004). The reasonable
doubt standard of proof and the rules of evidence in criminal cases are
applicable at the trial. 705 ILCS 405/5–605(3)(a) (West 2004). The
trial court may also accept a plea of guilty before or during trial. Upon
acceptance of the plea, the court shall determine the factual basis for
the plea. 705 ILCS 405/5–605(2)(a) (West 2004). The court must
also make and note in the minute of proceedings a finding of whether
or not the minor is guilty. 705 ILCS 405/5–620 (West 2004).
      The second stage is where the court decides whether or not to
adjudicate the minor a ward of the court. If the court has found that
the minor is guilty, it shall set a time for a sentencing hearing to be
conducted under section 5–705 of the Act. 705 ILCS 405/5–620
(West 2004). Section 5–705 requires the court to conduct a
sentencing hearing to determine whether it is in the best interests of
the minor and the public that the minor be made a ward of the court.
705 ILCS 405/5–705(1) (West 2004).
      If the trial court determines that the minor is to be made a ward
of the court, the court shall determine at the third stage the proper
disposition best serving the interests of the minor and the public. 705
ILCS 405/5–705(1) (West 2004). The possible sentencing dispositions
under the Act include probation, conditional discharge, placement in
legal custody or guardianship, or commitment to the Department of
Corrections, Juvenile Division. 705 ILCS 405/5–705(1) (West 2004).
The court may terminate probation at any time if warranted by the
conduct of the minor and the ends of justice, provided, however, that
the period of probation for a minor found guilty of first degree
murder, a Class X felony, or a forcible felony shall be at least five
years. 705 ILCS 405/5–715(1) (West 2004). Unless the sentencing
order so provides, it does not operate to close proceedings on the
pending petition, but is subject to modification until final closing and
discharge of the proceedings. 705 ILCS 405/5–710(3) (West 2004).
Whenever the court finds that the best interests of the minor and the
public no longer require the wardship of the court, the court shall

                                  -6-
order the wardship terminated and all proceedings under the Act
respecting that minor finally closed and discharged. 705 ILCS
405/5–755(2) (West 2004). Except for one limited exception, the
wardship and proceedings automatically terminate when the minor
attains the age of 21 and all proceedings are finally closed and
discharged. 705 ILCS 405/5–705(1) (West 2004).
     Where, as here, the circuit court’s power to act is controlled by
statute, the court must proceed within the strictures of the statute, and
may not take any action that exceeds its statutory authority. In re
Jaime P., 223 Ill. 2d 526, 540 (2006). Moreover, a court exercising
jurisdiction over a minor pursuant to the provisions of the Act is not
at liberty to reject or embellish its statutory authority even if there is
a perceived need or desirability for such action. In re Jaime P., 223 Ill.
2d at 540.
     From the foregoing overview of the Act, we believe that it is clear
that a trial judge has no discretion to vacate a finding of delinquency
under the circumstances of the present case. The Act gives the State’s
Attorney discretion to prosecute violations of the criminal law in
juvenile court and further gives him or her the right to proceed to trial
and reject court supervision. Placing the minor on probation and later
vacating the delinquency finding, as was done here, is tantamount to
granting supervision, and it essentially circumvents the State’s right to
reject supervision.
     The legislature has expressly provided that probation is an
appropriate sentencing option for a minor who is found guilty (705
ILCS 405/5–710(a)(1) (West 2004)), but supervision is only available
“before proceeding to adjudication” and if the State’s Attorney
consents (705 ILCS 405/5–615(1) (West 2004). See also In re R.R.,
92 Ill. 2d 423, 428 (1982) (only those minors found delinquent may
be placed on probation, but supervision may issue without any finding
of delinquency). Upon completion of trial, the court must consider
whether or not the minor is guilty, and it has no discretion not to make
that determination in the absence of the State’s consent to supervision.
Similarly, the court must determine the factual basis for a guilty plea
and enter a finding of delinquency if it accepts the plea, as it did in this
case. Nothing in the Act gives the trial court the authority to avoid
these determinations or to vacate them later due to the subsequent
good behavior of the minor and his completion of the sentence
imposed.

                                    -7-
     Judge Stralka argues that what was done in the present case
differs from court supervision because the minor was held accountable
for his crime. But we fail to see how the minor was held any more
accountable for his crime than if court supervision had been imposed.
The same level of accountability exists in both situations. With
supervision, the same conditions that were imposed in the present case
could have been imposed, and if a minor violated the conditions he
could have been found delinquent or if he satisfied the conditions he
could have avoided the finding. In both situations, the minor ends up
in the same place. And again, the action taken here essentially
collapses the distinction between supervision and probation. The
statute simply does not give the court the authority to decide, in the
face of an objection by the State, that even though a juvenile is guilty
of a crime, the nature of the conduct does not warrant prosecution or
a finding of guilt. Nor does it allow the court to later vacate a finding
of guilt upon completion of the sentence. Instead, the statute gives the
court discretion to decide whether or not to adjudicate the minor a
ward of the court and the proper sentence to be imposed, if any.
     D.D. and Judge Stralka argue that section 5–710(3) of the Act
gives the court authority to vacate a delinquency finding at any time
until the proceedings are finally closed and discharged. But this
interpretation misreads the statute. It is true that the juvenile court
judge retains jurisdiction over the wardship and sentencing aspects of
the case until the minor reaches the age of 21 or the judge enters a
final order closing the case and discharging the minor. 705 ILCS
405/5–755(1), (2), (3) (West 2006). But this does not specifically
authorize the undoing of a delinquency finding. Instead, the continuing
jurisdiction of the juvenile court is designed to promote rehabilitation
by allowing the court to monitor the juvenile and to modify the
dispositional order as necessary. See 705 ILCS 405/5–101(1)(c),
(2)(h), 5–710(3), 5–715(1) (West 2006). The Act does not give any
authority to vacate the delinquency finding itself. Section 5–710(3)
clearly and unambiguously allows for the modification of the
sentencing order, not the delinquency finding. It provides that “Unless
the sentencing order expressly so provides, it does not operate to
close proceedings on the pending petition, but is subject to
modification until final closing and discharge of the proceedings under




                                  -8-
Section 5–750.”1 (Emphases added.) 705 ILCS 405/5–710(3) (West
2004).
     The action taken here also runs afoul of a number of other
established legal principles, including the way final sentencing orders
are normally treated. A finding of guilt and a finding of delinquency
are the same in a juvenile delinquency case (In re J.N., 91 Ill. 2d 122,
128 (1982)), and that finding coupled with the disposition is a final
and appealable judgment under the Act (see In re D.D., 212 Ill. 2d
410, 418 (2004); In re W.C., 167 Ill. 2d 307, 326 (1995); In re J.N.,
91 Ill. 2d at 127-28)). Even though the sentencing disposition creates
the final and appealable order, the sentencing disposition itself is
subject to modification in the trial court until final closing and
discharge of the minor, which only automatically occurs when the
minor reaches 21 years of age. See In re W.C., 167 Ill. 2d at 326.
Nothing in the Act or the case law of this state, however, gives the
delinquency finding the same status so that it too can be modified at
any time. Instead, juvenile court judges are restricted to considering
timely motions to withdraw guilty pleas pursuant to Supreme Court
Rule 604(d) (210 Ill. 2d R. 604(d)). See In re J.T., 221 Ill. 2d 338,
346 (2006). The trial court is also authorized to grant section 2–1401
petitions in juvenile delinquency matters. See In re William M., 206
Ill. 2d 595, 604-05 (2003); 735 ILCS 5/2–1401 (West 2004). But
such relief from a final judgment cannot be based on evidence that did
not exist at the time of the judgment, such as defendant’s good
behavior after conviction. People ex rel. Carey v. Rosin, 75 Ill. 2d
151, 158 (1979).
     D.D. and Judge Stralka argue that even if section 5–710(3) of the
Act does not confer authority to vacate a delinquency finding, such
authority exists based on the broad discretion afforded by the Act to
rehabilitate minors and to provide an individualized assessment. We
disagree.




   1
   Section 5–750 provides for termination of a minor’s commitment to the
Department of Corrections, Juvenile Division, upon attaining the age of 21
and automatic termination of proceedings. 705 ILCS 405/5–750 (West
2004).

                                   -9-
    While rehabilitation of the minor remains one of the chief goals of
the Act (In re Rodney H., 223 Ill. 2d 510, 520 (2006)), this goal must
be reconciled with the overriding concerns of protecting the public
and holding juvenile offenders accountable for violations of the law
(In re Jaime P., 223 Ill. 2d at 535-36; People v. Taylor, 221 Ill. 2d
157, 165-67 (2006)). This court recently reiterated this precept by
stating that
             “The Juvenile Court Act was ‘radically altered’ when the
        General Assembly amended the Act with Public Act 90–590,
        effective January 1, 1999. Taylor, 221 Ill. 2d at 165, citing
        705 ILCS Ann. 405/5–101 et seq. (Smith-Hurd 1999). ‘The
        amendatory changes renumbered the sections and largely
        rewrote article V of the Act to provide more accountability for
        the criminal acts of juveniles ***.’ Taylor, 221 Ill. 2d at 165.
        The 1999 amendments provided a new purpose and policy
        section, which begins: ‘(1) It is the intent of the General
        Assembly to promote a juvenile justice system capable of
        dealing with the problem of juvenile delinquency, a system that
        will protect the community, impose accountability for
        violations of law and equip juvenile offenders with
        competencies to live responsibly and productively.’ 705 ILCS
        405/5–101(2) (West 1998). This policy statement ‘represents
        a fundamental shift from the singular goal of rehabilitation to
        include the overriding concerns of protecting the public and
        holding juvenile offenders accountable for violations of the
        law.’ Taylor, 221 Ill. 2d at 167; In re A.G., 195 Ill. 2d 313,
        317 (2001).” In re Jaime P., 223 Ill. 2d at 535-36.
Specifically, the purpose and policy section of article V declares the
following to be important purposes to effectuate the intent of the
legislature:
             “(a) To protect citizens from juvenile crime.
             (b) To hold each juvenile offender directly accountable for
        his or her acts.
             (c) To provide an individualized assessment of each
        alleged and adjudicated delinquent juvenile, in order to
        rehabilitate and to prevent further delinquent behavior through
        the development of competency in the juvenile offender. As


                                 -10-
        used in this Section, “competency” means the development of
        educational, vocational, social, emotional and basic life skills
        which enable a minor to mature into a productive member of
        society.” 705 ILCS 405/5–101(1)(a), (1)(b), (1)(c) (West
        2004).
     Our analysis of a statute is governed by a consideration of the
legislature’s objective in enacting it. In re Jaime P., 223 Ill. 2d at 535-
36. Here, we believe the legislature intended to hold juveniles
accountable for their crimes by giving discretion to the State’s
Attorney to reject court supervision and to proceed to prosecution.
The finding of guilt and a disposition of probation constitute a final
and appealable order. While the disposition can be modified, nothing
in the Act allows for–and we do not believe that the legislature
intended–a delinquency finding to be vacated in the manner and under
the circumstances presented here. Our interpretation is consistent with
the overriding concerns of the Act of protecting the public and holding
juvenile offenders accountable.
     There are also a number of collateral ways that the public is
protected by the finding of delinquency. Other statutes require that
minors who are found delinquent based on certain sex offenses
register with law enforcement (730 ILCS 150/1 et seq. (West 2004)),
and that minors who are adjudicated delinquent for a violation of the
law that would be a felony in criminal court provide DNA samples
(730 ILCS 5/5–4–3 (West 2004)). The act of vacating a finding of
delinquency would jeopardize enforcement of these provisions, as
minors who have had their findings of guilt vacated would no doubt
seek to have their information removed from the sex offender registry
and their samples removed from the State Police database. This might
also have the incongruous effect of making the procedure of vacating
a finding of delinquency upon completion of probation an even more
lenient disposition than court supervision under the Act, at least in
felony cases, even though a continuance under supervision is supposed
to be the most lenient disposition available for delinquency petitions
under the Act, except for dismissal. See In re T.W., 101 Ill. 2d 438,
440 (1984). This is because the requirement for DNA submission is
triggered upon a disposition of court supervision or a finding of
delinquency in juvenile court for any felony. See 730 ILCS 5/5–4–3
(West 2004). But if a delinquency finding is vacated, it is unclear

                                   -11-
whether police could continue to have access to the minor’s genetic
information.
    Additionally, Judge Stralka’s order vacating the delinquency
finding interferes with the statutory scheme for expungement of
juvenile law enforcement and court records. Section 5–915 of the Act
provides two different subsections for expunging records, with
different criteria and time limits for obtaining expungement. 705 ILCS
5/5–915(1), (2) (West 2004). Under the first subsection, a person can
expunge his records if he has reached 17 years of age or all juvenile
proceedings related to that person have been terminated, whichever
comes later, but only in the following circumstances: (1) no petition
was filed; or (2) the minor was not found delinquent of the offense; or
(3) the minor was placed on court supervision and had it successfully
terminated; or (4) the minor was adjudicated for a Class B
misdemeanor or less. 705 ILCS 405/5–915(1) (West 2004). But the
second subsection does not allow expungement for records related to
a delinquency finding for a Class A misdemeanor, as was committed
here, unless the minor has reached the age of 21 or five years have
elapsed since all juvenile court proceedings relating to the minor have
terminated, whichever is later. 705 ILCS 405/5–915(2) (West 2004).
Thus, vacating the delinquency finding as if it never existed frustrates
the purpose of the Act to hold minors accountable by preserving their
court and law enforcement records for a longer period of time when
they have committed serious misdemeanors or felonies.
    The purposes of the Act with respect to rehabilitation and
providing minors with an individualized assessment are adequately
served by the statutory provisions that give the court discretion to
modify the sentencing disposition. Judge Stralka was admirably
promoting these concerns when he terminated the minor’s probation
early and closed the case based on the minor’s good behavior. The
judge, however, stepped just beyond the edge of his legitimate
authority when he vacated the delinquency finding itself that was
lawfully imposed 11 months previously.
    The cases relied upon by D.D. and Judge Stralka for assertion of
the court’s general equitable powers as sufficient authority in this
situation are distinguishable and do not support their position. In In re
M.R.H., 326 Ill. App. 3d 565 (2001), the State insisted on prosecution
of a minor for retail theft after he stole $0.59 worth of merchandise.

                                  -12-
The trial court denied the minor’s motion for a station house
adjustment because the State wanted to prosecute. The minor later
filed a motion requesting that upon a finding of guilt, he not be
adjudicated a ward of the court. Prior to a resolution of this motion,
the minor pled guilty and was found guilty of retail theft. At the
sentencing hearing, the court held that because the minor had already
been found guilty, it did not have the power to allow the minor’s
motion not to adjudicate him a ward of the court. The court also
concluded that, absent consent by the State, supervision was not an
appropriate sentencing disposition. It then sentenced the minor to 12
months of probation.
     The appellate court reversed and remanded the cause for further
proceedings. In re M.R.H., 326 Ill. App. 3d at 568. It found that the
plain language of section 5–705 of the Act allows the court to
determine whether it is in the best interests of the minor to be
adjudicated a ward of the court and that such a determination must be
made before the entry of the sentencing disposition. In re M.R.H., 326
Ill. App. 3d at 568. Accordingly, the appellate court remanded the
cause for a hearing to determine whether or not it was in the best
interests of the minor or the public that he be made a ward of the
court. In re M.R.H., 326 Ill. App. 3d at 568. The court found that its
resolution of the issue rendered it unnecessary for it to address
whether the trial court had the authority to impose supervision after
disposition. In re M.R.H., 326 Ill. App. 3d at 568.
     We find nothing in In re M.R.H. to support D.D.’s and Judge
Stralka’s position. The holding that the trial court possesses discretion
not to adjudicate a minor a ward of the court following a delinquency
finding is merely a straightforward application of the plain language
of the statutory provisions that we have set forth above. If anything,
In re M.R.H. actually supports the State’s position, as the appellate
court left intact the trial court’s finding that it had no discretion to
avoid prosecution of the minor and that it must proceed to a
determination of guilt where the State insists on prosecution.
     In re St. Louis, 67 Ill. 2d 43 (1977), is also not helpful to D.D. and
Judge Stralka. There, the minor was arrested, photographed and
fingerprinted. He was then released without any charges filed. His
father brought a petition to expunge the records made of the arrest.
Counsel for the minor brought the petition under the adult

                                   -13-
expungement statute because, at that time, there was no similar
provision in the Juvenile Court Act. Following a hearing, the circuit
court granted the petition and allowed expungement, but did so based
on its perceived equitable powers, not the adult statute. On appeal
before this court, the State contended that absent statutory authority,
a court may not order expungement, and that, even if the court had
equitable authority to order expungement, there were no
circumstances to justify use of the court’s equitable powers.
     This court affirmed the expungement order. In re St. Louis, 67 Ill.
2d at 48. It found that the circuit court possessed the inherent
equitable authority to order expungement and that such authority was
properly exercised. In re St. Louis, 67 Ill. 2d at 47-48. It offered two
reasons for its holding. First, it was clear that if the arrestee were an
adult he would be entitled to expungement, and second, even though
the Juvenile Court Act was silent as to the expungement, this did not
necessarily imply that such records could be retained where they
served no discernible purpose. In re St. Louis, 67 Ill. 2d at 46-47.
Finally, this court noted that the circuit court’s order was consistent
with the specific goal of the Juvenile Court Act to protect minors from
the disclosure of information. In re St. Louis, 67 Ill. 2d at 47.
     In re St. Louis was decided before the adoption of the Juvenile
Court Act of 1987 with its many changes in the area of juvenile law.
It was also decided long before this court’s recent holding in In re
Jaimie P. that the circuit court’s power to act is controlled by statute
in juvenile cases and that “the court must proceed within the statute’s
stricture’s.” In re Jaimie P., 223 Ill. 2d at 540.
     To the extent that In re St. Louis could somehow be used to assert
any equitable power beyond the stricture’s of the statute, it is easily
distinguishable from the present case. Clearly, an adult in the same
circumstances as D.D. would not be eligible for the same relief he
seeks of vacating the judgment of guilt. Additionally, as we have
explained above, vacating a delinquency finding would be
incompatible with a number of procedural provisions of the Act and
with its overriding policy concern of holding minors accountable for
their crimes. The traditional equitable power of the juvenile court
cannot be exercised in such a way as to be inconsistent with the
apparent intent of the legislature. See People ex rel. Carey v. White,
65 Ill. 2d 193, 202 (1976).

                                  -14-
                            CONCLUSION
    We hold that, while a juvenile sentencing disposition is a final and
appealable order and the circuit court retains jurisdiction to modify the
sentencing disposition and wardship, nothing in the Act gives the
circuit court the authority to modify the finding of delinquency once
the disposition becomes final and appealable. Instead, this court has
held that section 2–1401 petitions are applicable to juvenile cases and
that Rule 604(d) strictly applies to juvenile cases. Here, the minor did
not file a section 2–1401 petition, nor did he file a motion to vacate
his guilty plea in compliance with Rule 604(d). Accordingly, the
delinquency finding was not subject to modification 11 months after
the minor was sentenced to probation.
    For the foregoing reasons, the writ of prohibition is allowed and
the circuit court of Cook County is directed to reinstate the finding of
delinquency against D.D. and to vacate the portion of its order that
vacated D.D.’s delinquency finding.

                                                         Writ awarded.

    JUSTICE BURKE, specially concurring:
    Today the court unanimously holds that the Juvenile Court Act
does not authorize a circuit court to vacate a finding of delinquency
subsequent to the juvenile’s successful completion of probation. While
I agree that, under the law, this is the correct determination, I write
separately to express my concern that our decision takes away a
valuable and necessary tool from the juvenile court judges of this
state.
    As the record reflects, for more than 30 years juvenile court
judges have engaged in the practice of vacating delinquency findings
following a juvenile’s successful completion of probation. Juvenile
court judges–like Judge Stralka, here–have utilized this practice as a
means of dispensing justice and achieving fairness when, in the
exercise of their discretion, the circumstances of a particular case
warrant such action.
    The stated purpose of the Juvenile Court Act of 1987 is “to secure
for each minor subject hereto such care and guidance, preferably in his
or her own home, as will serve the safety and moral, emotional,

                                  -15-
mental, and physical welfare of the minor and the best interests of the
community.” 705 ILCS 405/1–2(1) (West 2004). I have every
confidence that the judges who have vacated delinquency findings
following a juvenile’s successful completion of probation were acting
in good faith, believing their actions to be an appropriate extension of
the authority afforded them under the Act to modify orders of the
court at any time “until final closing and discharge of the
proceedings,” where warranted by “the conduct of the minor and the
ends of justice.” See 705 ILCS 405/5–710(3), 5–715(1) (West 2004).
I note, too, that, in some jurisdictions, juvenile court judges are given
the authority, not only to modify, but to “set aside” or “vacate” a
dispositional order. See N.Y. Fam. Ct. Act §355.1 (McKinney 1999).
See also Ga. Code Ann. §15–11–40(b) (2005) (“An order of the court
may also be changed, modified, or vacated on the ground that changed
circumstances so require in the best interest of the child”); In re Leslie
M., 305 Md. 477, 481-82, 505 A.2d 504, 505-08 (1986) (court may
vacate a finding of delinquency pursuant to a Maryland code
provision, Rule 916(a), which permits the court to modify or vacate
its order “if the court finds that action to be in the best interest of the
child or the public”); State v. T.M., 860 P.2d 1286 (Alaska App.
1993) (section 47.10.100(a) permits a juvenile court judge to “stay
execution, modify, set aside, revoke, or enlarge a judgment or order”
for a period of two years after adjudication).
     Our determination that the Juvenile Court Act does not afford a
trial judge “discretion to vacate a finding of delinquency” is based, in
part, on the fact that the practice of “[p]lacing the minor on probation
and later vacating the delinquency finding *** is tantamount to
granting supervision, and it essentially circumvents the State’s right to
reject supervision.” Slip op. at 7; 705 ILCS 405/5–615(1) (West
2004). Section 5–615(1) of the Act provides:
             “Continuance under supervision.
              (1) The court may enter an order of continuance under
         supervision for an offense other than first degree murder, a
         Class X felony or a forcible felony (a) upon an admission or
         stipulation by the appropriate respondent or minor respondent
         of the facts supporting the petition and before proceeding to
         adjudication, or after hearing the evidence at the trial, and (b)
         in the absence of objection made in open court by the minor,

                                   -16-
         his or her parent, guardian, or legal custodian, the minor’s
         attorney or the State’s Attorney.” 705 ILCS 405/5–615(1)
         (West 2004).
     As our opinion makes clear, under section 5–615(1), court
supervision is not an available option if the State’s Attorney objects.
In such cases, the matter must proceed to the conclusion of the
findings stage. See slip op. at 5. Consequently, although a juvenile
court might have been able to achieve results similar to vacating a
finding of delinquency by electing to grant a minor court supervision,
the Act gives the State’s Attorney discretion to deny the court this
option. This was not always the case.
     Prior to 1982, the statute did not permit the State’s Attorney to
object. In In re T.W., 101 Ill. 2d 438, 440-41 (1984), we noted:
             “The portion of section 4–7(1) [now section 5–615(1)]
         requiring the State’s Attorney’s consent to a continuance
         under supervision was added by section 1 of Public Act
         82–973. (Ill. Ann. Stat., ch. 37, par. 704–7, Historical Note,
         at 182 (Smith-Hurd Supp. 1982).) Prior to this amendment,
         the only parties whose consent was required were the minor
         or the minor’s parents, guardian, custodian or responsible
         relative. (Ill. Rev. Stat. 1981, ch. 37, par. 704–7 [now 705
         ILCS 405/5–615(1) (West 2004].) A continuance under
         supervision is the most lenient disposition available for
         delinquency petitions under the Juvenile Court Act, except for
         dismissal of the petition. If the parties entitled to voice
         objections to a continuance under supervision do not do so
         and the juvenile complies with the conditions imposed by the
         court, section 2–11(1)(c) of the Act (Ill. Rev. Stat., 1982
         Supp., ch. 37, par. 702–11(1)(c) [now 705 ILCS
         405/5–915(1)(c) (West 2004)]) permits the juvenile, after
         reaching age 17, to petition the court for expunction of all
         law-enforcement and juvenile records relating to incidents
         occurring before age 17. Thus, assuming court approval of the
         petition, the juvenile who successfully completes supervision
         may have his juvenile record expunged.”
It is unclear why the legislature amended this portion of the statute to
permit the State’s Attorney to object.


                                 -17-
     I recognize that, in In re T.W., we upheld the amendment in the
face of a constitutional challenge, on separation of powers grounds,
holding that People v. Phillips, 66 Ill. 2d 412 (1977), was “dispositive
of the issue.” See In re T.W., 101 Ill. 2d at 441. However, I question
the T.W. court’s reliance on Phillips.
     In Phillips, the issue was the constitutionality of sections 120.8
and 120.9 of the Dangerous Drug Abuse Act (Ill. Rev. Stat. 1981, ch.
91½, par. 120.1 et seq.). See Phillips, 66 Ill. 2d at 414; In re T.W.,
101 Ill. 2d at 441. Pursuant to these sections, a defendant who was
found by the court to be a drug addict, could elect to receive care in
a licenced drug-treatment program as an alternative to being
prosecuted on charges pending against him. Upon successful
completion of the treatment program, the charges pending against the
defendant would then be dismissed. However, if the defendant-addict
was on probation or parole when the offense(s) was committed, the
court would be unable to permit the defendant to elect the treatment
alternative unless the probation or parole authority consented.
     In my view, Phillips does not provide solid underpinning for the
decision in In re T.W. First, Phillips did not involve a minor, nor did
it interpret a statute within the Juvenile Court Act, an act which
affords minors special protections and safeguards and directs judges
to consider the best interests of the minors appearing before them.
Moreover, in Phillips, the court distinguished the provisions of the
Dangerous Drug Abuse Act from a California drug addict diversion
statute found to be unconstitutional in People v. Superior Court, 11
Cal. 3d 59, 520 P.2d 405, 113 Cal. Rptr. 21 (1974), holding:
             “Our statute is readily distinguishable from the California
         statute. The required consent of the appropriate probation or
         parole authority in our act does not constitute a veto of the
         exercise of judicial authority. The participation of these
         officers is involved only in the determination of whether a
         defendant is eligible for consideration. If a defendant is not on
         probation or parole, naturally these officers are not involved,
         but if a defendant is on probation or parole and elects to take
         treatment under the plan it is necessary to have the
         cooperation of the probation or parole officer whose duty and
         responsibility it is to supervise the defendant. (See Ill. Rev.
         Stat. 1975, ch. 38, par. 204–4 (probation officer), and ch. 38,

                                  -18-
        par. 1003–14–2 (supervising parole officer).) Without the
        assured cooperation of these officers the success of any
        treatment program would be seriously jeopardized. It is only
        after the eligibility requirements are satisfied that the court
        determines whether or not the defendant should be admitted
        to treatment under the Act.” Phillips, 66 Ill. 2d at 417-18.
    In my view, section 5–615(1) of the Juvenile Court Act is more
akin to the California statute because it permits the State’s Attorney
to exercise veto power over the court’s exercise of its judicial
authority to grant court supervision to a minor. Our decision in In re
T.W. bears revisiting.
    However, even if section 5–615(1) is not unconstitutional on
separation of powers grounds, the statute raises, in my mind, equal
protection concerns. I note that a similarly situated adult may be
placed on supervision without the State’s Attorney’s approval.
Section 5–6–1 of the Unified Code of Corrections (730 ILCS 5/5–6–1
(West 2004)) provides that, if a person is charged with committing
certain offenses, including the Class A misdemeanor of “unauthorized
possession or storage of a weapon,” which is the basis for the finding
of delinquency in the case at bar,
            “The court may, upon a plea of guilty or a stipulation by
        the defendant of the facts supporting the charge or a finding
        of guilt, defer further proceedings and the imposition of a
        sentence, and enter an order for supervision of the defendant,
        *** after considering the circumstances of the offense, and the
        history, character and condition of the offender, if the court is
        of the opinion that:
                 (1) the offender is not likely to commit further crimes;
                 (2) the defendant and the public would be best served
            if the defendant were not to receive a criminal record; and
                 (3) in the best interests of justice an order of
            supervision is more appropriate than a sentence otherwise
            permitted under this Code.”
    Thus, had the minor, D.D., been prosecuted as an adult, he could
have received supervision whether or not the State’s Attorney
objected. A rational justification for this disparity in treatment is not
apparent from the face of the statutes.

                                  -19-
    I observe, as well, that other jurisdictions permit juvenile court
judges to grant orders of supervision or “consent decrees” without
restriction. See, e.g., In re Rousselow, 341 N.W.2d 760 (Iowa 1983)
(interpreting Iowa Code §232.46); Fla. Stat. §985.35 (2007); Mass.
Gen. Laws ch. 119, §58 (2006); N.J. Stat. Ann. §2A: 4A–43 (2006).
    It is not my intent to cast aspersions on the State’s Attorneys
because they choose to prosecute juveniles in these cases. When a
juvenile commits an act which constitutes a crime, it is the State’s
Attorney’s role to prosecute and to seek adjudication so as to protect
the public. However, giving the State’s Attorney the authority to deny
the grant of supervision to juveniles runs counter to the State’s
Attorney’s prosecutorial role. As a practical matter, it is not
reasonable to expect that the State’s Attorney, while zealously and
vigorously prosecuting his or her case in an effort to secure an
adjudication, can then step back and make an objective determination
regarding the minor’s suitability to receive court supervision. See e.g.,
In re M.R.H., 326 Ill. App. 3d 565 (2001) (State insisted on
prosecution of a minor for retail theft after he stole $0.59 cents worth
of merchandise).
    Whether leniency in the form of court supervision should be
granted to a minor is a decision best left to an impartial and neutral
party–the judge, who is mandated to ensure that the Act is
“administered in a spirit of humane concern, not only for the rights of
the parties, but also for the fears and the limits of understanding of all
who appear before the court.” 705 ILCS 405/1–2(2) (West 2004).
The current statutory scheme takes this away.
    In sum, after our decision today, juvenile court judges will no
longer be able to vacate findings of delinquency based on the minor’s
subsequent good conduct. While juvenile court judges might have
been able to achieve the same result by entering an order that the
minor be placed on court supervision, that avenue, too, is foreclosed
to them if the State’s Attorney objects.
    In light of the above, I urge the legislature to reexamine the
Juvenile Court Act. In my view, our statutory scheme, which denies
a juvenile court judge the discretion to vacate findings of delinquency
based on subsequent good behavior, and also permits the State’s
Attorney to object to court supervision and, thereby, preclude the
court from electing supervision as a disposition, unduly ties the hands

                                  -20-
of the judge who is commissioned with the task of acting in the best
interests of the minor and raises constitutional concerns.

   JUSTICES FREEMAN and FITZGERALD join in this special
concurrence.




                               -21-